DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31,  35-38, 44, 48-55  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al (US 2007/0253021) in view of OneTouch LifeScan, inc; "OneTouch Veriosync Blood Glucose Monitoring System Owner's Booklet": July 1, 2012, Rev. 06/2014) in view of Harper et al (US 2011/0193704).
Regarding claims 31, 44, 51 Mehta et al teach a system and method for managing health data (Fig. 1) , comprising: a control meter (Para. 0066; Fig. 1: remote control device 134: sensor 130 wireless transmission of blood glucose to other devices in 120 such as remote control device 134) configured to receiving a glucose data signal from a continuous glucose monitor sensor (Para. 0062 continuous glucose sensor 130); a testing device comprising a first wireless transceiver configured to receive the glucose data signal from the control meter (translation device 113); Mehta teach the translation device 113 to communicate to a mobile device (Fig. 1: smartphone 122), the mobile device comprising at least one processor, memory, a second wireless transceiver, and a display (Para. 0061, Fig.1:122 smartphone, it is noted that smartphones inherently comprise processor, memory, wireless transceiver, and a display).  Mehta is silent to the memory device comprises  non-transitory computer-executable instructions that, when executed by the at least one processor, cause the mobile device to: communicate via the second wireless transceiver to the first wireless transceiver of the testing device to activate a pairing of the mobile device with the testing device; cause the testing device to transmit the glucose data via the first wireless transceiver to the second wireless transceiver and cause the second wireless transceiver to receive the glucose data from the first wireless transceiver ; analyze the glucose data and determine, based at least in part on the glucose data, a plurality of behavior patterns associated with a user, and select from among  the plurality of behavior patterns, a subset of behavior patterns, the subset of behavior patterns comprising a first behavior pattern and a second behavior pattern, wherein the first behavior pattern is beneficial and wherein the second behavior pattern is problematic; and cause the display of the mobile device to provide a visual representation comprising a first indication and a second indication, the first indication indicating the first behavior pattern and that the first behavior pattern is beneficial, and the second indication indicating the second behavior pattern, that the second behavior pattern is problematic, and a recommended corrective action for the second behavior pattern.  
OneTouch Reveal teach an non-transitory computer-executable instructions, when executed by the at least one processor (Fig. 1: OneTouch application) on a mobile device when executed by the mobile device, operable to: communicate via a second wireless transceiver on the mobile device to the first wireless transceiver of the testing device to pair the mobile device with the testing device (Pg. 26); transmit data relating to the analyte measurement from the testing device via the first and second wireless transceivers to the mobile device (pg. 26); and display the data relating to the analyte measurement on a display of the mobile device (pg. 27).  OneTouch Reveal teach causing the display of the mobile device to provide a visual representation comprising a first indication and a second indication, the first indication indicating the first behavior pattern and that the first behavior pattern is beneficial, and the second indication indicating the second behavior pattern, that the second behavior pattern is problematic (Pg. 57: high limit displayed in red, low limit in blue, results in black are within target range)  It is advantageous to provide an application on the mobile device to ease the display of blood glucose results to the user in real time.  
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the application of One Touch Reveal on the mobile device of Mehta to provide the above advantage of ease the display of blood glucose to the user in real time.
Mehta/OneTouch are silent to a recommended corrective action for the second behavior pattern.  
Harper et al teach if the display of the test results are either lower than a predetermined threshold, such as 20mg/dL or higher than a predetermined threshold, such as 500 mg/dL, the results “low” or “high” are displayed.  In addition the alert screens may be output on the display in which it is recommended to take corrective action such as carbohydrate ingestion or taking medication such as insulin.  (Para. 0075). It is desirable to provide corrective action when the glucose levels are high or low to ensure the patient performs the needed steps when either hypoglycemic or hyperglycemic.
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the providing corrective action when the glucose levels are high or low of Harper to the Mehta/One Touch Reveal device to provide the above advantage of ensuring the patient performs the needed steps when either hypoglycemic or hyperglycemic. 
Regarding claims 35, 48, 52, Mehta/OneTouch Reveal/Harper teach the second behavior pattern comprises at least one of: high or low readings after a specific meal, high or low readings before a specific meal, lack of consistent testing frequency, lack of consistent testing at a set time, low frequency of testing, high or low readings at a particular time, approaching critical high or low readings consistently, or high or low days of week. (OneTouch (Pg. 47, 52- 53, 55: Hl and LO at specific meal)
Regarding claims 36, 49, 55, Mehta/OneTouch Reveal/Harper teach non-transitory computer-executable instructions, when executed by the at least one processor, cause the mobile device to generate a warning when the glucose data indicate that a glucose level falls outside selected glucose parameters for the user. (OneTouch: Pg. 47, 52- 53: Hl and LO: also reads on when the behavior patter has not been observed, such as when the reading is HI, therefore the behavior of within normal parameters is not observed)
Regarding claims 37, 50, 53 Mehta/One Touch Reveal teach the non-transitory computer-executable instructions, when executed by the at least one processor, cause the mobile device to: analyze the glucose data and historical data pertaining to the user to determine a pattern of glucose levels for the user over a predetermined time period, wherein the plurality of behavior patterns are determined based at least in part on the pattern of glucose levels. (Pg. 62 OneTouch: 14 Day patterns of glucose) 
Regarding claims 38, 54, Mehta/OneTouch Reveal/Harper teach non-transitory computer-executable instructions, when executed by the at least one processor, cause the mobile device to: display a warning icon on the display indicating that one of the behavior patterns from among the subset of behavior patterns has not been read by the user.  (OneTouch Pg. 47 High and Low Patterns indicate the normal pattern has not been read by the user)
Claims 32, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al (US 2007/0253021) in view of OneTouch LifeScan, inc; "OneTouch Veriosync Blood Glucose Monitoring System Owner's Booklet": July 1, 2012, Rev. 06/2014) in view of Bradrick et al (US 20140081662).
Regarding claims 32, 45, Mehta/One Touch Reveal teach the mobile device comprises a network transmitter and wherein the non-transitory computer-executable instructions, when executed by the at least one processor, cause the network transmitter to send the glucose data to a network database (Mehta: Para. 0092: network database).  Mehta/One Touch Reveal  are silent to sending the data to a cloud server. 
Bradrick et al teach a sensor based informatics telemedicine having a sensor, mobile device, and transmitting the data to a cloud server (Abstract, Fig. 2, Para. 0007). It is desirable to a network transmitter to send the data to a cloud server to allow for offsite therapy recommendation decision support (Para. 0007). Combining prior art elements according to known methods to yield predictable results is known. Therefore it would have been obvious to one of ordinary skill in the art to combine the network transmitter to send the data to a cloud server of Bradrick to the OneTouch to provide the above advantage of allowing for offsite therapy recommendation decision support.
Claims 34, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al (US 2007/0253021) in view of OneTouch LifeScan, inc; "OneTouch Veriosync Blood Glucose Monitoring System Owner's Booklet": July 1, 2012, Rev. 06/2014) in view of Molettiere et al. (US 2014/0235171).
Regarding claims 34, 47, Mehta/One Touch Reveal teach the pairing is activated by a tap after the pairing option has been activated (pg. 18, 21 Step 6: tap on the OneTouch meter).  Mehta/One Touch Reveal  are silent to the pairing is activated responsive to a physical tap between the testing device and the mobile device, wherein the physical tap is sensed by the testing device and the mobile device, and wherein the testing device and the mobile device are configured to determine that the physical tap represents an intention to pair the testing device and the mobile device.   Specifically regarding claim 47, Mehta/One Touch Reveal teach causing, via the at least one processor, a wherein the pairing of the mobile device with the testing device; causing, via the at least one processor, a wireless transceiver of the mobile device to provide a prompt to the testing device to transmit the glucose data to the wireless transceiver of the mobile device; and causing, via the at least one processor, the wireless transceiver of the mobile device to receive the glucose data from the testing device (One Touch: Pg. 16 Fig. 1, Pg. 18-21)
Molettiere et al teach portable devices such as a smart phone and blood glucose meters paired by physically tapping.  It is advantageous to provide the tapping to pair to pair a particular client with a portable device quickly and to not require additional input by the user (Para. 0014).
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the tapping to pair of Molettiere et al to provide the above advantage of pairing a particular client with a portable device quickly and to not require additional input by the user.
Response to Arguments
Applicant’s arguments with respect to claim(s) 31-32, 34-38, 44-45, 47-55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/               Primary Examiner, Art Unit 1798